J-A13002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                 v.                                 :
                                                    :
                                                    :
    CURTIS WALTON                                   :
                                                    :
                       Appellant                    :   No. 2136 EDA 2021

      Appeal from the Judgment of Sentence Entered September 7, 2021
    In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0000991-2020


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY OLSON, J.:                                FILED SEPTEMBER 08, 2022

       Appellant, Curtis Walton, appeals from the judgment of sentence

entered on September 7, 2021, following his stipulated bench trial convictions

for persons not to possess a firearm and carrying a firearm without a license.1

We affirm Appellant’s convictions and remand for resentencing consistent with

this decision.

       We briefly summarize the facts and procedural history of this case as

follows. On January 3, 2020, Officer Kevin Fritchman, an officer with over

nine years’ experience, was on patrol in a marked police car at the corner of

Wayne     Avenue      and Scott     Alley      in   Norristown, Montgomery   County,

Pennsylvania. Trial Court Opinion, 1/5/2022, at 1. The locality was described

as a “hot spot” and “high crime area” where shots had been fired and two men

____________________________________________


1   18 Pa.C.S.A. §§ 6105 and 6106, respectively.
J-A13002-22



had been arrested for firearms violations in the proceeding two-month period.

Id. At 7:12 p.m. on the day in question, Officer Fritchman observed a silver

Audi automobile, with heavily tinted windows, park in front of a laundromat.

Id. at 2. Appellant, the driver, and a female passenger alighted from the

vehicle and entered the laundromat.              Id.   Officer Fritchman searched the

National Crime Information Center database for vehicle information and

learned the automobile was owned by Appellant and that his license was

suspended. Id. Approximately four minutes later, Appellant returned to the

vehicle by himself and drove away. Id. Officer Fritchman initiated a traffic

stop of the vehicle based upon Appellant’s “operation of the vehicle [with] a

suspended license, as well as the vehicle’s heavily tinted windows.” 2            Id.

Officer Fritchman ordered Appellant, several times, to roll down all of the car’s

windows to ensure police safety.               Id.   After approximately 30 seconds,

Appellant opened his car door and leaned out.               Id.   As Officer Fritchman

approached Appellant’s vehicle, the officer instructed Appellant to close the

door and, again, commanded Appellant to roll down all of the windows. Id.

Appellant told Officer Fritchman that he had to turn on the engine to comply.

Id. Appellant turned on the car’s engine and rolled all of the windows down.

Id.   Officer Fritchman approached the vehicle and asked Appellant for his

driver’s license, car registration, and proof of insurance. Id. at 3. Appellant
____________________________________________


2   These violations constitute summary offenses under the Motor Vehicle
Code. See 75 Pa.C.S.A. §§ 4107 (violation of vehicle equipment standards)
and 1543 (driving while operating privilege is suspended or revoked),
respectively. Those charges are not at issue herein.

                                           -2-
J-A13002-22



produced registration and insurance information but did not have his driver's

license. Id. Officer Fritchman returned Appellant’s documents, but had not

issued Appellant a citation for the Motor Vehicle Code violations. Id. “During

this time, Officer Fritchman observed that [Appellant] appeared very nervous,

with trembling hands and labored breathing.” Id. Officer Fritchman asked

Appellant if there were any firearms or weapons in the vehicle and Appellant

responded that there were not. Id. Officer Fritchman asked, and Appellant

consented, to a search of the vehicle. Id. “At this point, [Appellant] started

to shuffle and move about the vehicle’s interior, reaching [near] his pocket,

and then turning and starting to reach towards a blanket on the vehicle’s rear

seat.”   Id.   Officer Robert Nolan arrived on-scene, approached Appellant’s

vehicle from behind on the passenger side, noticed two small caliber bullets

on the vehicle’s rear passenger seat, and alerted Officer Fritchman.            Id.

Officer Fritchman instructed Appellant to stop reaching toward his pocket and

exit the vehicle. Id. When Officer Fritchman conducted a protective pat-down

of Appellant, Appellant “forced his body flat against the vehicle’s side […] as

if to prevent the officer’s hands from reaching [Appellant’s] front waistband.”

Id. Officer Fritchman directed Appellant to cooperate and then felt what he

recognized immediately as the barrel of gun in Appellant’s waistband.           Id.

When     Officer   Fritchman   recovered   a   .32   caliber   revolver,   Appellant

“spontaneously uttered, ‘I just got myself 10 more years.’” Id. at 4. Appellant

confirmed that he had a prior felony conviction when Officer Fritchman asked

Appellant him if he were eligible to possess a firearm. Id. Once Appellant

                                      -3-
J-A13002-22



was in police custody, Officer Fritchman confirmed Appellant had a prior felony

conviction. Id.

       The Commonwealth charged Appellant with the aforementioned

firearms violations, as well as driving with a suspended license. On September

18, 2020, Appellant filed a motion to suppress the evidence recovered from

his vehicle and his statements to the police. The trial court held a suppression

hearing on July 7, 2021 and denied relief by order entered on July 14, 2021.

On September 7, 2021, the trial court held a stipulated bench trial and

convicted Appellant of persons not to possess a firearm and carrying a firearm

without a license.         Appellant waived the preparation of a presentence

investigation report and proceeded directly to sentencing wherein he

presented character witness evidence and exercised his right to allocution.

The trial court imposed a sentence of six-and-one-half to 13 years of

imprisonment for persons not to possess a firearm.         The trial court also

imposed a concurrent term of five to 10 years of imprisonment for carrying a

firearm without a license.          On September 17, 2021, Appellant filed a

post-sentence motion challenging the discretionary aspects of sentencing.

The trial court denied relief by order entered on September 23, 2021. This

timely appeal resulted.3

____________________________________________


3  Appellant filed a timely notice of appeal on October 15, 2021. The trial
court directed Appellant to file a concise statement of errors complained of on
appeal pursuant to Pa.R.A.P. 1925(b).           Appellant complied timely on
November 9, 2021. The trial court issued an opinion pursuant to Pa.R.A.P.
1925(a) on January 5, 2022.

                                           -4-
J-A13002-22



      On appeal, Appellant presents the following issue for our review:

      Whether the trial court erred in denying [A]ppellant’s [m]otion to
      [s]uppress [e]vidence which challenged the lawfulness of the
      continuation of a traffic stop after [A]ppellant was pulled over for
      driving with a suspended license?

Appellant’s Brief at 4.

      In sum, Appellant argues:

      The officers involved in this case failed to articulate facts and
      observations that g[a]ve rise to a reasonable belief that
      [A]ppellant was engaged in criminal activity or any other violation
      of the law other than the traffic infraction which was the basis of
      the initial vehicle stop. Accordingly, officers did not have a
      reasonable suspicion to prolong the traffic stop beyond that which
      was necessary to address the initial traffic violation.

      Appellant submits that because the continued seizure of
      [A]ppellant was unlawful, the items found by searching Appellant
      are the fruits of the poisonous tree and should have been
      suppressed.

Id. at 6. More specifically, citing Commonwealth v. Sierra, 723 A.2d 644

(Pa. 1999), Appellant claims that because the police in this matter returned

Appellant’s “paperwork” or his “registration and insurance card,” the officers’

continued interrogation of Appellant amounted to an illegal detention. Id. at

8-9. Appellant argues that “not lowering his windows immediately” and the

officers’ belief that Appellant appeared nervous did not provide the police with

“reasonable suspicion needed to escalate a traffic stop.” Id. at 9. Appellant

also contends his consent to search the vehicle, “given moments after the

unlawful investigative detention began, was not voluntary.”    Id. at 11-13.




                                     -5-
J-A13002-22



      Our Supreme Court previously determined the standard of review

governing an order denying a motion to suppress:

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court's factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.   Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court's factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court's legal conclusions are erroneous. Where
      [] the appeal of the determination of the suppression court turns
      on allegations of legal error, the suppression court's legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the [trial] court[]
      below are subject to our plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (internal citations

and quotations omitted).

      Here, Appellant does not contest the initial traffic stop.    Instead, the

crux of Appellant’s claim is that officers lacked reasonable suspicion to prolong

the traffic stop and extend Appellant’s detention and that the items recovered

by the police were subject to suppression.

      Appellant’s claim compels us to examine each facet of the interaction

between Appellant and the investigating officers to determine whether the

officers’ actions independently possessed lawful justification. We begin with

Officer Fritchman’s decision to order Appellant from the vehicle and to search

Appellant’s person and the passenger compartment of his vehicle for weapons.


                                      -6-
J-A13002-22



This aspect of the challenged encounter implicates the principles first

announced in Terry v. Ohio, 392 U.S. 1 (1968). Because the record supports

Officer Fritchman’s determination that Appellant may have been armed and

dangerous during the traffic stop, we conclude that the officer lawfully ordered

Appellant out of his vehicle and conducted a valid search of Appellant’s person

and the passenger compartment of Appellant’s vehicle. Since this encounter

yielded a gun, we next consider whether the officers were justified in

investigating whether Appellant’s possession of a firearm was unlawful. Here,

we conclude that specific, articulable facts (in addition to Appellant’s concealed

possession of a firearm in public) established reasonable grounds to suspect

that Appellant’s possession of a gun was unlawful. Accordingly, we conclude

that Officer Fritchman lawfully detained Appellant to investigate and confirm

whether his possession of a firearm constituted an offense.

      A Terry frisk is a type of investigative detention requiring
      reasonable suspicion that criminal activity is afoot and that ‘the
      individual whose suspicious behavior he is investigating at close
      range is armed and presently dangerous to the officer or to others.
      The purpose of a Terry frisk is not to discover evidence of a crime,
      but to protect the police officer conducting the investigation.

      The reasonable suspicion necessary to conduct a Terry frisk and,
      in fact, all investigative detentions

         is a less demanding standard than probable cause not only
         in the sense that reasonable suspicion can be established
         with information that is different in quantity or content than
         that required to establish probable cause, but also in the
         sense that reasonable suspicion can arise from information
         that is less reliable than that required to show probable
         cause.



                                      -7-
J-A13002-22


      The determination of whether an officer had reasonable suspicion
      that criminality was afoot so as to justify an investigatory
      detention is an objective one, which must be considered in light
      of the totality of the circumstances. In assessing the totality of
      the circumstances, a court must give weight to the inferences that
      a police officer may draw through training and experience. Also,
      the totality of the circumstances test does not limit our inquiry to
      an examination of only those facts that clearly indicate criminal
      conduct. Rather, even a combination of innocent facts, when
      taken together, may warrant further investigation by the police
      officer.

Commonwealth v. Davis, 102 A.3d 996, 999–1000 (Pa. Super. 2014)

(internal quotations and citations omitted).

      We previously explained the application of Terry within the context of a

lawful traffic stop.

      […P]rotection of police and others can justify protective searches
      when police have a reasonable belief that the suspect poses a
      danger, that roadside encounters between police and suspects are
      especially hazardous, and that danger may arise from the possible
      presence of weapons in the area surrounding a suspect. These
      principles compel our conclusion that the search of the passenger
      compartment of an automobile, limited to those areas in which a
      weapon may be placed or hidden, is permissible if the police officer
      possesses a reasonable belief based on “specific and articulable
      facts which, taken together with the rational inferences from those
      facts, reasonably warrant” the officers in believing that the
      suspect is dangerous and the suspect may gain immediate control
      of weapons. See Terry [v. Ohio, 392 U.S. [1], at 21. “The issue
      is whether a reasonably prudent man in the circumstances would
      be warranted in the belief that his safety or that of others was in
      danger.” Id., at 27.

Commonwealth v. Murray, 936 A.2d 76, 78-79 (Pa. Super. 2007) (some

citations and original brackets omitted; emphasis in original); see also

Commonwealth v. Morris, 619 A.2d 709, 711–712 (Pa. Super. 1992)



                                     -8-
J-A13002-22



(“Concern over the safety of our police officers mandates that a police officer

maintain the authority to order a driver out of a vehicle” and “is not an

unreasonable seizure when balanced against legitimate concerns for the

officer's safety.”); see also Commonwealth v. Graham, 721 A.2d 1075,

1077 (Pa. 1998) (a “police officer may still legitimately seize a person ... and

conduct a limited search of the individual's outer clothing in an attempt to

discover the presence of weapons which might be used to endanger the safety

of the police officer and others, if the police officer observes unusual and

suspicious conduct on the part or the individual seized which leads him to

reasonably conclude that criminal activity may be afoot and that the person

with whom he is dealing may be armed and dangerous”).

      Moreover, this Court has recognized:

      When, during already dangerous traffic stops, officers must
      approach vehicles whose occupants and interiors are blocked from
      view by tinted windows, the potential harm to which the officers
      are exposed increases exponentially, to the point, we believe, of
      unconscionability. Indeed, we can conceive of almost nothing
      more dangerous to a law enforcement officer in the context of a
      traffic stop than approaching an automobile whose passenger
      compartment is entirely hidden from the officer's view by darkly
      tinted windows. As the officer exits his cruiser and proceeds
      toward the tinted-windowed vehicle, he has no way of knowing
      whether the vehicle's driver is fumbling for his driver's license or
      reaching for a gun; he does not know whether he is about to
      encounter a single law-abiding citizen or to be ambushed by a
      car-full of armed assailants. He literally does not even know
      whether a weapon has been trained on him from the moment the
      stop was initiated.

      United States v. Stanfield, 109 F.3d 976, 981 (4th Cir. 1997),
      cert. denied, 522 U.S. 857 (1997) (emphasis in original).

                           *           *           *

                                     -9-
J-A13002-22


      Specifically, the knowledge of the neighborhood being a
      well-known narcotics area, when coupled with [] excessive
      movement inside the vehicle and hour of night, raise[s] serious
      and obvious safety concerns that justifie[s] a search for weapons.
      See, e.g., United States v. Caruthers, 458 F.3d 459, 466 (6th
      Cir. 2006), cert. denied, 549 U.S. 1088 (2006) (furtive
      movements made in response to a police presence may properly
      contribute to an officer's suspicions); United States v. Evans,
      994 F.2d 317, 321 (7th Cir. 1993), cert. denied, 510 U.S. 927,
      (1993) (officers properly executed a Terry search on driver and
      car when driver leaned forward as if reaching or concealing
      something).

Id. at 79-80.

      Here, the trial court determined:

      [I]n this case, the totality of the circumstances [clearly provided
      Officer Fritchman with reasonable suspicion that Appellant was
      attempting to conceal something, that Appellant might be armed
      and dangerous, and that a weapons patdown for officer safety was
      necessary. The record established the following: Appellant was
      present in a high crime area], where [Officer] Fritchman was
      specifically dispatched to conduct a directed patrol for reports of
      recent gunshots; the heavily tinted windows of [Appellant’s]
      vehicle; [Appellant’s] inexplicably slow response to [Officer]
      Fritchman’s simple repeated commands to lower his windows and
      apparent attempt to exit the vehicle instead of rolling down the
      windows as directed; [Appellant’s] extreme nervousness,
      trembling hands, and breathlessness, [Appellant’s] failure to
      produce a driver’s license; [and, Appellant’s fumbling, shuffling
      movements about the vehicle after having consented to its search,
      including] reaching toward his pocket area and then to the rear of
      the vehicle where a blanket concealed [two] bullets[.]

      [Appellant] would have [the trial court] analyze whether
      reasonable suspicion existed, as if each of the above-referenced
      events occurred in discrete segments as opposed to an analysis of
      the totality of circumstances in real time[.]

Trial Court Opinion, 1/5/2022, at 7-8 (case citations omitted).




                                    - 10 -
J-A13002-22



       In view of the trial court’s uncontested factual findings, Terry permitted

the officers to remove Appellant from his vehicle and conduct a weapons

search of Appellant’s person and the passenger areas of Appellant’s car.

Appellant’s entire interaction with police lasted “[m]aybe a minute to two

minutes.” N.T., 7/7/2021, at 38. Officer Fritchman, an officer with nine and

one-half years of experience, was directed to patrol a “hot spot” known for

gun violence. Id. at 6-8. Officer Fritchman initiated a traffic stop4 because

Appellant’s car windows were “heavily tinted” and he learned Appellant was

driving with a suspended license. Id. at 9-10.      Officer Fritchman commanded

Appellant to roll down all of his windows because he could not see into the

vehicle, did not know how many people were in the vehicle, and was

“concern[ed] that somebody might exit with a firearm and shoot.” Id. at 11-

12. Officer Fritchman “yelled multiple times, very loud, to roll down all the

windows.      Approximately 30 seconds went by.           At that time, [Officer

Fritchman] believe[d] that [Appellant] was trying to hide something illegal in

the vehicle at the time.” Id. at 13. Instead, Appellant opened his car door

and peeked out. Id. For his safety, Officer Fritchman told Appellant to get

back into the car.       Id. at 14.      Once the officer approached, he noticed

Appellant appeared extremely nervous, was breathing heavily, and his hands

were trembling. Id. at 15. Officer Fritchman asked Appellant if there were

weapons in the vehicle, Appellant replied no, but consented to a vehicle
____________________________________________


4  We note that Appellant does not challenge the legality of the initial traffic
stop.

                                          - 11 -
J-A13002-22



search. Id. Before Appellant was removed from the vehicle, he made furtive

movements towards his pocket and a blanket on the back seat and Officer

Nolan noticed two bullets in plain view in the rear of the vehicle. Id. at 15-

16. Officer Fritchman ordered Appellant to step out of the vehicle and when

he told Appellant to put his hands on the roof of the car to conduct the frisk,

Appellant “pushed himself – his whole body – forward right against the car”

as though “he was trying to conceal [the front of his body so that Officer

Fritchman] couldn’t reach around the front of [Appellant’s] person.” Id. at

17. Officer Fritchman then recovered a firearm from Appellant’s waistband

when conducting a protective frisk. Id. at 16-17. Terry permitted this search

for weapons, which yielded a gun.

      This analysis does not conclude our review of the trial court’s

suppression ruling, however. In Commonwealth v. Hicks, 208 A.3d 916

(Pa. 2019), our Supreme Court explained that an individual’s mere possession

of a concealed firearm in public does not, per se, support a reasonable

suspicion that criminal activity is afoot under the totality of circumstances and,

relatedly, does not permit continued detention for further inquiry. In Hicks,

the Court found

      no justification for the notion that a police officer may infer
      criminal activity merely from an individual's possession of a
      concealed firearm in public. […I]t is not a criminal offense for a
      license holder [] to carry a concealed firearm in public. Although
      the carrying of a concealed firearm is unlawful for a person
      statutorily prohibited from firearm ownership or for a person not
      licensed to do so, see 18 Pa.C.S.A. §§ 6105-6106, there is no way
      to ascertain an individual's licensing status, or status as a


                                     - 12 -
J-A13002-22


      prohibited person, merely by his outward appearance. As a
      matter of law and common sense, a police officer observing an
      unknown individual can no more identify whether that individual
      has a license in his wallet than discern whether he is a criminal.
      Unless a police officer has prior knowledge that a specific
      individual is not permitted to carry a concealed firearm, and
      absent articulable facts supporting reasonable suspicion that a
      firearm is being used or intended to be used in a criminal manner,
      there simply is no justification for the conclusion that the mere
      possession of a firearm, where it lawfully may be carried, is alone
      suggestive of criminal activity.

Hicks, 208 A.3d at 936–937 (footnote omitted).

      Here, however, Officer Fritchman articulated facts beyond Appellant’s

mere possession of a gun which showed that Appellant unlawfully possessed

the firearm.   The notes of testimony from Appellant’s suppression hearing

establish that, once the firearm was recovered, Appellant spontaneously

stated, “I got myself another ten years.” Id. N.T., 7/7/2021, at 17. Officer

Fritchman “asked [Appellant] what does that mean, do you have a prior

felony, and [Appellant] said yes.” Id. After Appellant admitted that he had a

felony conviction which disqualified him from possessing a firearm, Officer

Fritchman acquired articulable facts which supported a reasonable suspicion

that Appellant’s possession of the firearm was unlawful.         Hence, Officer

Fritchman attained lawful justification to detain Appellant for further inquiry.

      Under the totality of the circumstances here, Terry permitted a

weapons search within a context of a lawful, and unchallenged, traffic stop.

Thereafter, specific and articulable facts emerged, beyond Appellant’s mere

possession of a weapon, to support Officer Fritchman’s inference that criminal

activity was afoot. These facts justified the continued detention of Appellant

                                     - 13 -
J-A13002-22



for further inquiry. See Hicks, supra. Because the challenged detention and

search were legally justified, Appellant’s consent is legally irrelevant and the

trial court did not error in denying suppression.

      Moreover, we reject Appellant’s reliance on Commonwealth v. Sierra,

723 A.2d 644, 645 (Pa. 1999), as we find that case to be distinguishable. In

Sierra, the police observed Sierra speeding. See Sierra, 723 A.2d at 645.

Our Supreme Court determined that once the police returned Sierra’s driver’s

license and vehicle registration and issued a warning for speeding, Sierra

was free to leave.       Id.    (emphasis added).      However, “[g]iven the

circumstances surrounding the encounter” including that “two officers

continued to surround the vehicle” and that an officer “exerted continued

pressure on the driver by repeating the same question despite having received

a negative response to his initial inquiry” was “such that no reasonable person

would have felt free to terminate the encounter.” Id. Here, unlike in Sierra,

the initial traffic stop had not concluded. While Officer Fritchman returned

Appellant’s vehicle registration and proof of insurance, he had yet not issued

a citation for the vehicular violations.   N.T., 7/7/2021, at 38-39. In short,

the traffic encounter here was not resolved. Moreover, because Appellant was

driving with a suspended license, the police would not have allowed him simply

to drive away and, instead, would have towed and impounded the vehicle. Id.

at 39. We conclude that this was not a situation where the initial traffic stop

had concluded, but the police continued to coerce and detain Appellant.




                                     - 14 -
J-A13002-22



      Finally, we note that “[i]n preparing the record for review,” the trial

court recognized that “the [five] to 10[-]year sentence imposed on Count Two,

[firearms not to be carried without a license,] a third-degree felony, exceeds

the statutory maximum, and as such, remand is warranted for resentencing

on that count.” Trial Court Opinion, 1/5/2022, at 4, n.10. We agree. “The

legality of a criminal sentence is non-waivable, and this Court may raise and

review an illegal sentence sua sponte.” Commonwealth v. Pi Delta Psi,

Inc., 211 A.3d 875, 889 (Pa. Super. 2019) (citation omitted). “[W]here an

appellate [c]ourt determines a sentence is illegal or otherwise improper, the

Court may not superimpose its judgment on the trial court by directing the

sentence to be imposed.” Commonwealth v. Holiday, 954 A.2d 6, 10 (Pa.

Super. 2008) (citation omitted).        As such, while we affirm Appellant’s

convictions, we remand the case for resentencing.

      Convictions affirmed.   Remand for resentencing consistent with this

decision. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                                       - 15 -